                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                        Civil Action No. 5:19-cv-327

MANUEL TORRES,                             )
                                           )
                     Plaintiff,            )
                                           )
      v.                                   )
                                           )   ANSWER OF DEFENDANT
TRACY LYNN CARTER, in his                  )   TOWN OF SILER CITY TO
official capacity as Sheriff of Lee        )     PLAINTIFF’S FIRST
County, North Carolina, TOWN OF            )    AMENDED COMPLAINT
SILER CITY, NORTH CAROLINA,                )
and TOWN OF APEX, NORTH                    )
CAROLINA,                                  )
                                           )
                     Defendants.           )


      COMES NOW Defendant, TOWN OF SILER CITY, NORTH CAROLINA

(hereinafter, “Defendant” or the “Town”), by and through its undersigned

attorneys and pursuant to Rule 12 of the Federal Rules of Civil Procedure, and

answers Plaintiff’s First Amended Complaint as follows:

                                    ANSWER

      In response to the correspondingly numbered paragraphs of the First

Amended Complaint, Defendant alleges and says:

      1.      It is admitted upon information and belief that Plaintiff was

employed by the Lee County Sheriff’s Office as a law enforcement officer. The

remaining allegations contained in Paragraph 1 constitute conclusions of law,




           Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 1 of 21
to which no response is required. To the extent a response is required, these

allegations are denied.

      2.      The allegations contained in Paragraph 2 constitute conclusions of

law, to which no response is required. To the extent a response is required,

these allegations are denied.

      3.      The allegations contained in Paragraph 3 constitute conclusions of

law, to which no response is required. To the extent a response is required,

these allegations are denied.

      4.      It is admitted upon information and belief that Torres was an

employee of Lee County Sheriff’s Office. It is further admitted that he

submitted an application for employment with the Town of Siler City. Except

as specifically admitted, Defendant lacks sufficient information to form a belief

as to the truth of the allegations contained in Paragraph 4 of Plaintiff’s First

Amended Complaint. Accordingly, these allegations are denied.

      5.      It is admitted upon information and belief that Defendant Tracy

Lynn Carter is the Sheriff of Lee County. Except as specifically admitted, the

remaining allegations contained in Paragraph 5 of Plaintiff’s First Amended

Complaint constitute conclusions of law, to which no response is required. To

the extent a response is required, these allegations are denied.

      6.      It is admitted that the Town of Siler City is a municipal

corporation established and existing pursuant to applicable North Carolina


                                       2
           Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 2 of 21
law. It is further admitted that the Town of Siler City has appointed a Chief of

Police and employs law enforcement officers to perform those duties authorized

by applicable law. Except as specifically admitted, the remaining allegations

contained in Paragraph 6 of Plaintiff’s First Amended Complaint constitute

conclusions of law, to which no response is required. To the extent a response

is required, these allegations are denied.

      7.      It is admitted upon information and belief that the Town of Apex

is a municipal corporation established and existing pursuant to applicable

North Carolina law. Except as specifically admitted, the remaining allegations

contained in Paragraph 7 of Plaintiff’s First Amended Complaint constitute

conclusions of law, to which no response is required. To the extent a response

is required, these allegations are denied.

      8.      Defendant lacks sufficient knowledge lacks sufficient information

to form a belief as to the truth of the allegations concerning NightHawk

Company Police, LLC; accordingly, these allegations are denied.             the

remaining allegations contained in Paragraph 8 of Plaintiff’s First Amended

Complaint constitute conclusions of law, to which no response is required. To

the extent a response is required, these allegations are denied.

      9.      Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 9 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.


                                       3
           Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 3 of 21
      10.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 10 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      11.   It is admitted that Plaintiff filed an Amended Charge of

Discrimination with the EEOC Raleigh Area Office on or about July 16, 2018,

regarding the “Siler City Police Dept.” It is further admitted that the contents

of the Charge of Discrimination speak for themselves and are the best evidence

of their contents. Except as specifically admitted, the allegations contained in

Paragraph 11 of Plaintiff’s First Amended Complaint are denied.

      12.   It is admitted that the EEOC issued a Dismissal and Notice of

Rights dated April 29, 2019. Except as specifically admitted Defendant lacks

sufficient information to form a belief as to the truth of the allegations

contained in Paragraph 12 of Plaintiff’s First Amended Complaint.

Accordingly, these allegations are denied.

      13.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 13 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      14.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 14 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.




                                    4
        Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 4 of 21
      15.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 15 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      16.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 16 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      17.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 17 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      18.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 18 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      19.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 19 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      20.   The allegations contained in Paragraph 20 of Plaintiff’s First

Amended Complaint constitute conclusions of law, to which no response is

required. To the extent a response is required, these allegations are denied.

      21.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 21 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.


                                    5
        Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 5 of 21
      22.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 22 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      23.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 23 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      24.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 24 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      25.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 25 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      26.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 26 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      27.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 27 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      28.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 28 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.


                                    6
        Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 6 of 21
      29.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 29 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      30.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 30 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      31.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 31 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      32.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 32 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      33.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 33 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      34.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 34 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      35.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 35 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.


                                    7
        Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 7 of 21
      36.     Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 36 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      37.     It is admitted that Plaintiff attended an interview with Town

employees on September 22, 2017 as part of the application process for the

position of Police Officer. Except as specifically admitted, the allegations

contained in Paragraph 37 are denied.

      38.     It is admitted that the Town’s Human Resources Director, Nancy

Darden, and Chief of Police, Gary Tyson, called Plaintiff a few days after his

interview to ask follow-up questions. It is further admitted that Plaintiff was

asked by Ms. Darden and Chief Tyson why his employment with the Lee

County Sheriff was terminated. It is further admitted that Plaintiff responded

that he went out on a call and no one answered after he called for back-up,

which he believed was caused by retaliation against him, and he was dismissed

shortly after. It is denied that Plaintiff requested an accommodation, and it is

further denied that an accommodation was a topic of conversation during any

part of the interview or hiring process. Except as specifically admitted, the

allegations contained in Paragraph 38 of Plaintiff’s First Amended Complaint

are denied.

      39.     The allegations contained in Paragraph 39 of Plaintiff’s First

Amended Complaint are denied.


                                    8
        Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 8 of 21
      40.    It is admitted that the Town made a conditional offer of

employment to Plaintiff conditioned on a full background check and the

remaining testing for prospective new hires. Except as specifically admitted,

the allegations contained in Paragraph 40 of Plaintiff’s First Amended

Complaint are denied.

      41.    It   is   admitted   that   Plaintiff   completed     certain   testing

requirements for prospective employees and that a background investigation

was performed. Except as specifically admitted, the allegations contained in

Paragraph 41 of Plaintiff’s First Amended Complaint are denied.

      42.    It is admitted that the results of Plaintiff’s background check

caused the Town to rescind its conditional job offer to Plaintiff. It is specifically

denied that anyone employed by Lee County or the Lee County Sheriff

informed any Town employee or agent that Plaintiff had filed a Charge of

Discrimination with the EEOC. Except as specifically admitted, the allegations

contained in Paragraph 42 of Plaintiff’s First Amended Complaint are denied.

      43.    It is admitted that three persons were hired for the position of

Police Officer after Plaintiff’s conditional job offer was rescinded by the Town,

one of whom was a white male under the age of 40. Except as specifically

admitted, the allegations contained in Paragraph 43 of Plaintiff’s First

Amended Complaint are denied.




                                    9
        Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 9 of 21
      44.   The allegations contained in Paragraphs 44 through 49 do not

pertain to the Town of Siler City and therefore, no response is required. To the

extent a response is deemed to be required, Defendant lacks sufficient

information to form a belief as to the truth of these allegations, and the

allegations are denied on this basis.

      45.   The allegations contained in Paragraphs 44 through 49 do not

pertain to the Town of Siler City and therefore, no response is required. To the

extent a response is deemed to be required, Defendant lacks sufficient

information to form a belief as to the truth of these allegations, and the

allegations are denied on this basis.

      46.   The allegations contained in Paragraphs 44 through 49 do not

pertain to the Town of Siler City and therefore, no response is required. To the

extent a response is deemed to be required, Defendant lacks sufficient

information to form a belief as to the truth of these allegations, and the

allegations are denied on this basis.

      47.   The allegations contained in Paragraphs 44 through 49 do not

pertain to the Town of Siler City and therefore, no response is required. To the

extent a response is deemed to be required, Defendant lacks sufficient

information to form a belief as to the truth of these allegations, and the

allegations are denied on this basis.




                                   10
       Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 10 of 21
      48.   The allegations contained in Paragraphs 44 through 49 do not

pertain to the Town of Siler City and therefore, no response is required. To the

extent a response is deemed to be required, Defendant lacks sufficient

information to form a belief as to the truth of these allegations, and the

allegations are denied on this basis.

      49.   The allegations contained in Paragraphs 44 through 49 do not

pertain to the Town of Siler City and therefore, no response is required. To the

extent a response is deemed to be required, Defendant lacks sufficient

information to form a belief as to the truth of these allegations, and the

allegations are denied on this basis.

      50.   The allegations contained in Paragraphs 50 through 53 do not

pertain to the Town of Siler City and therefore, no response is required. To the

extent a response is deemed to be required, Defendant lacks sufficient

information to form a belief as to the truth of these allegations, and the

allegations are denied on this basis

      51.   The allegations contained in Paragraphs 50 through 53 do not

pertain to the Town of Siler City and therefore, no response is required. To the

extent a response is deemed to be required, Defendant lacks sufficient

information to form a belief as to the truth of these allegations, and the

allegations are denied on this basis




                                   11
       Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 11 of 21
      52.   The allegations contained in Paragraphs 50 through 53 do not

pertain to the Town of Siler City and therefore, no response is required. To the

extent a response is deemed to be required, Defendant lacks sufficient

information to form a belief as to the truth of these allegations, and the

allegations are denied on this basis

      53.   The allegations contained in Paragraphs 50 through 53 do not

pertain to the Town of Siler City and therefore, no response is required. To the

extent a response is deemed to be required, Defendant lacks sufficient

information to form a belief as to the truth of these allegations, and the

allegations are denied on this basis

      54.   The allegations contained in Paragraph 54 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.

      55.   The allegations contained in Paragraph 55 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.

      56.   The allegations contained in Paragraph 56 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.




                                   12
       Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 12 of 21
      57.   The allegations contained in Paragraph 57 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.

      58.   The allegations contained in Paragraph 58 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.

      59.   The allegations contained in Paragraph 59 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.

      60.   The allegations contained in Paragraph 60 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.

      61.   The allegations contained in Paragraph 61 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.

      62.   Defendant incorporates the preceding paragraphs by reference as

though fully set forth herein.

      63.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 63 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.




                                   13
       Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 13 of 21
      64.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 64 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      65.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 65 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      66.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 66 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      67.   It is admitted that the Town made a conditional offer of

employment to Plaintiff for the position of Police Officer, conditioned on a full

background check and the remaining testing for prospective new hires. Except

as specifically admitted, the allegations contained in Paragraph 67 of

Plaintiff’s First Amended Complaint are denied.

      68.   Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 68 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      69.   It is admitted that, based on the results of the investigation into

Plaintiff’s background, the Town rescinded its conditional job offer to Plaintiff.

It is specifically denied that anyone employed by Lee County or the Lee County

Sheriff informed any Town employee or agent that Plaintiff had filed a Charge


                                   14
       Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 14 of 21
of Discrimination with the EEOC. Except as specifically admitted, the

allegations contained in Paragraph 69 of Plaintiff’s First Amended Complaint

are denied.

      70.     Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 70 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      71.     Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 71 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      72.     Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 72 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      73.     Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 73 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      74.     Defendant lacks sufficient information to form a belief as to the

truth of the allegations contained in Paragraph 74 of Plaintiff’s First Amended

Complaint. Accordingly, these allegations are denied.

      75.     It is denied that Defendant Town of Siler City violated Plaintiff’s

civil rights. It is further denied that Plaintiff is entitled to damages from

Defendant Town of Siler City. Defendant lacks sufficient information to form


                                   15
       Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 15 of 21
a belief as to the truth of the remaining allegations contained in Paragraph 66

of Plaintiff’s First Amended Complaint. Accordingly, these allegations are

denied.

      76.     Defendant incorporates the preceding paragraphs by reference as

though fully set forth herein.

      77.     The allegations contained in Paragraph 77 constitute conclusions

of law, to which no response is required. To the extent a response is required,

these allegations are denied.

      78.     The allegations contained in Paragraph 78 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.

      79.     The allegations contained in Paragraph 79 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.

      80.     The allegations contained in Paragraph 80 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.

      81.     The allegations contained in Paragraph 81 of Plaintiff’s First

Amended Complaint are not directed to this answering Defendant and are

therefore denied.




                                      16
          Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 16 of 21
      EACH      AND     EVERY       ALLEGATION          NOT     SPECIFICALLY

ADMITTED HEREIN, INCLUDING THE ALLEGATIONS CONTAINED

IN THE PRAYER FOR RELIEF, ARE HEREBY DENIED.


                               FIRST DEFENSE

      Plaintiff’s First Amended Complaint, in whole or in part, fails to state

valid claims against Defendant as required by Rule 12(b)(6) of the Federal

Rules of Civil Procedure.

                             SECOND DEFENSE

      Defendant pleads sovereign and governmental immunity as a defense to

all applicable claims asserted herein and to the extent not waived by the

purchase of insurance and/or participation in a risk pool.

                               THIRD DEFENSE

      Defendant pleads all other applicable immunities to which they are

entitled by operation of law in bar of Plaintiff’s alleged rights to recover herein.

                             FOURTH DEFENSE

      Defendants have not deprived and are not depriving Plaintiff of any

rights protected under North Carolina law or the United States or North

Carolina Constitutions.

                               FIFTH DEFENSE

      The employment practices of the Defendant are now, and have been



                                    17
        Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 17 of 21
during the period of time referred to in Plaintiff’s First Amended Complaint,

conducted in all respects in accordance with state and federal laws, and in good

faith.

                                SIXTH DEFENSE

         Defendant’s actions, practices and policies about which Plaintiff

complains are and have been based on legitimate non-discriminatory business

reasons and are and have been necessary to the orderly, safe and efficient

operation of the Town’s business.

                              SEVENTH DEFENSE

         The employment actions referenced in Plaintiff’s First Amended

Complaint were valid and lawful and well supported by the evidence and

sufficient to warrant the Town’s actions with regard to Plaintiff.

                               EIGHTH DEFENSE

         Defendant pleads upon information and belief that the Plaintiff failed to

exercise reasonable diligence and ordinary care to minimize his damages and

Defendant therefore pleads the doctrine of avoidable consequences and the

defense of failure to mitigate damages in bar of Plaintiff’s claims against

Defendant.

                                NINTH DEFENSE

         Defendant’s actions were required by business necessity and were based

on factors other than any protected class status or activities of the Plaintiff.


                                      18
          Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 18 of 21
                              TENTH DEFENSE

      Defendant denies that any adverse employment actions were taken

against Plaintiff in retaliation for any protected activity. To the extent Plaintiff

engaged in any protected activity, Defendant avers that any adverse

employment actions taken against Plaintiff would have been taken in any

event, and without reliance on any protected activity.

                            ELEVENTH DEFENSE

      Defendant has complied in good faith with all applicable laws and

regulations and, having so complied, acted without improper motive and any

injury accruing to Plaintiff, the existence of which is specifically denied, is not

actionable.

                             TWELFTH DEFENSE

      Plaintiff’s claims for damages are barred, in whole or in part, by the

doctrine of unclean hands.

                          ADDITIONAL DEFENSES

      Defendant reserves the right to timely assert any affirmative defenses

not currently known to Defendant at this time or any defenses raised by

another Defendant to this action.

                            PRAYER FOR RELIEF

      WHEREFORE, having answered each and every allegation of the First

Amended Complaint, Defendant prays the Court, as follows:


                                    19
        Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 19 of 21
  1. That Plaintiff’s claims against Defendant be dismissed with prejudice;

  2. That Plaintiff has and recovers nothing from Defendant;

  3. That the costs of this action be taxed against Plaintiff;

  4. That there be a trial by jury on all issues of fact so triable herein;

  5. That the Court award Defendant such other and further relief as the

Court deems just and proper.



     This the 30th day of December, 2019.


                               HARTZOG LAW GROUP LLP

                               /s/ Katie Weaver Hartzog
                               KATIE WEAVER HARTZOG
                               N.C. State Bar No. 32989
                               E-mail: khartzog@hartzoglawgroup.com
                               KATHERINE BARBER-JONES
                               N.C. State Bar No. 44197
                               E-mail: kbarber-jones@hartzoglawgroup.com
                               1903 N. Harrison Avenue, Suite 200
                               Cary, North Carolina 27513
                               Telephone: (919) 670-0338
                               Facsimile: (919) 714-4635
                               Attorneys for Defendant Town of Siler City




                                   20
       Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 20 of 21
                       CERTIFICATE OF SERVICE

      I hereby certify that on December 30, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send

electronic notification to all registered CM/ECF participants.


      This the 30th day of December, 2019.

                              HARTZOG LAW GROUP LLP

                              /s/ Katie Weaver Hartzog
                              KATIE WEAVER HARTZOG
                              N.C. State Bar No. 32989
                              E-mail: khartzog@hartzoglawgroup.com
                              KATHERINE BARBER-JONES
                              N.C. State Bar No. 44197
                              E-mail: kbarber-jones@hartzoglawgroup.com
                              1903 N. Harrison Avenue, Suite 200
                              Cary, North Carolina 27513
                              Telephone: (919) 670-0338
                              Facsimile: (919) 714-4635
                              Attorneys for Defendant Town of Siler City




                                   21
       Case 5:19-cv-00327-FL Document 33 Filed 12/30/19 Page 21 of 21
